DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennehey et al. 5,996,634 in view of Mueller 4,948,643 and further in view of Giesler et al. 5,702,383.
In regard to claims 1, 5, 8-9, 11-12, 15 and 17, Dennehey et al. discloses a fluid flow circuit assembly for a biological fluid processing device, comprising: a PVC tubing 18 (see col. 13, lines 39-46); and
a medical device component 24 comprising a leak-resistant bond between bond surface 208 to which the outer surface of the PVC tubing 18 is bonded by a solvent when inserted into 24 (see col. 13, lines 44-47), wherein the bond surface comprises a polyester elastomer (see col. 12, line 42).
Dennehey et al. discloses that the tubing is flexible PVC, but it is unclear if the tubing has a polymeric plasticizer.  Mueller teaches that it is common and well known in the art to provide medical PVC tubing (see col. 4, line 7) with polyester elastomers such as acrylate copolymer (see claim 1 of Mueller) in order to impart flexibility to the tube (see col. 2, line 65).  Therefore it would have been obvious to one of ordinary skill in the art to modify the tube of Dennehey et al. to include acrylate copolymer, as taught by Mueller in order to improve upon the flexibility of the medical tubing.  
Dennehey et al. discloses the use of PVC tubing for the conveying blood, but does not disclose the PVC containing a plasticizer having a molecular weight of at least 540 g/mol.  
Giesler et al. teaches that providing PVC plastic, for conveying blood, with plasticizers having a molecular weight of at least 540 (tri-2-ethylhexyl trimellitate, see col. 3, lines 26-30, tri-2-ethylhexyl trimellitate has a molecular weight of 546.8) improves upon the blood carrying and storage properties of the medical equipment.  Therfore it would have been obvious to one of ordinary skill in the art to incorporate the high molecular weight plasticizer TEHTH into the PVC tubing of Dennehey et al., in order to improve upon the blood carrying properties of the tube, as taught by Giesler et al.
In regard to claims 2 and 18, wherein the biological fluid processing device comprises a centrifugal blood separator 10, and the medical device component comprises an umbilicus 24 comprising a thermoplastic polyester elastomeric material (see col. 12, line 42).
In regard to claims 3, 13-14 and 21, wherein the solvent comprises methylethylketone (see col. 13, line 60).
In regard to claim 4, wherein the bond surface comprises at least one of a thermoplastic polyester elastomer (see col. 12, line 42).
In regard to claim 6, wherein the medical device component comprises a port 208.
In regard to claims 7, 16 and 19, wherein the medical device component comprises an umbilicus 24 having a plural number of lumen at one end of the umbilicus that is equal to a number of the PVC tubing in communication between the one end to a remainder of the fluid flow circuit assembly (see 206, 18 in fig. 16 and fig. 18).
In regard to claims 10 and 20, wherein the first surface (bore surface of 208 in element 24) comprises an annular inner surface of the fluid-transmitting lumen, and the second surface comprises an outer surface of the tubing segment 18.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are unpersuasive.
Applicant argues that the combination of Dennehy, Mueller and Giesler fail to disclose a 
leak-resistant bond between the bond surface of the medical device and an outer surface of the PVC tubing.  The Examiner disagrees, as Dennehy discloses a stress bearing umbilicus for conveying fluid, specifically blood, between a two bodies and where the tube 18 is bonded to a portion of the medical device 208 (see col. 13, lines 44-47).  The bond would create a leak resistant bond so that blood would not be lost or leak from the umbilicus when in use.
	Dennehy discloses the leak free bond between the tube and medical device and does not need to rely upon Mueller or Giesler to teach creating a leak free bond between the tubing and medical device.  Mueller and Giesler teach that it would have been obvious to modify the tubing material of Dennehy and are not relied upon to teach a leak free bond.  Therefore the 103 obviousness rejection has been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679